Exhibit 10.1

 

LOGO [g421380ex10_1.jpg]

Sirona Dental Systems, Inc. — Long Island City, NY 11101, USA

Mr. Jeffrey T. Slovin

 

     

Sirona Dental Systems, Inc.

30-30 47th Avenue

Long Island City, NY 11101

      www.sirona.com

 

Name:      Jost C. Fischer    Phone:      +43/662/2450-506    Your letter:     
Director    Fax:      +43/662/2450-510    Our Ref.:         E-Mail:     
Jost.Fischer@sirona.com    Date: Oct. 01, 12

LETTER AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

OF

JEFFREY T. SLOVIN

This Letter Amendment (“Amendment”) dated as of October 01, 2012, amends the
Employment Agreement, made as of June 14, 2006 and amended as of December 2,
2008 and September 19, 2010 (the “Agreement”), between Sirona Dental Systems,
Inc., and its subsidiary Schick Technologies, Inc. (collectively, the
“Company”), and Jeffrey T. Slovin (“the Employee”):

 

  1. The Relocation Period of the Employee shall be prolonged for additional six
months ending on March 31, 2013.

 

  2. The Employee takes over the responsibilities for the Company’s US business
from the CEO.

 

  3. All other terms of the Agreement shall remain in full force and effect.

New York, October 01, 2012

 

Sirona Dental Systems, Inc.     Jeffrey T. Slovin

/s/ Jost Fischer

   

/s/ Jeffrey T. Slovin

Jost Fischer     Jeffrey T. Slovin